Citation Nr: 1721498	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, including as secondary to the service-connected knee disabilities.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1995 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in San Juan, Puerto Rico, which in pertinent part, denied service connection for a mental condition and entitlement to a TDIU.

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include depression and anxiety, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2014, the Board remanded the matter to the RO for further development.  Unfortunately, for the reasons discussed below, the Board must remand the matter once again to the RO for further development.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are REMANDED to the RO.  





REMAND

Service Connection for an Acquired Psychiatric Disorder and 
Entitlement to a TDIU

The Veteran generally contends that an acquired psychiatric disorder is the result of the service-connected knee disabilities.  Pursuant to the Board's prior December 2012 remand instructions, the Veteran underwent a VA examination for mental disorders in January 2013.  After reviewing the Veteran's treatment records and claims file and performing a mental health evaluation, the January 2013 VA examiner opined that no mental disorders were present.  As a result, the VA examiner concluded that an opinion for aggravation of non-service-connected condition by a service-connected condition could not be rendered.

Also in January 2013, the Veteran underwent a psychiatric evaluation by 
Dr. L.C.R.R., a private psychiatrist.  The "pertinent history" in the examination report notes that "due to her chores, functions, and the years she has worked, she developed problems with her lower back, hips, and knees."  The narrative continues that "secondary to these events, she started to present with emotional symptoms."  After reviewing additional areas including current functioning, mental state, behavior, and thought content, Dr. L.C.R.R. diagnosed moderate severe depression with anxiety.  Significantly, however, Dr. L.C.R.R. did not provide an opinion regarding the relationship between the Veteran's service-connected knee disabilities and mental condition, as distinct from other non-service-connected disorders affecting her back and hips.

Given the conflicting and incomplete elements of these examination reports, the Board's December 2014 decision determined that additional medical examination was needed as this case presents certain medical questions about the current diagnosis and etiology of the Veteran's mental condition that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  To that end, the Board's December 2014 remand directives included instructions to obtain an addendum opinion from the January 2013 VA examiner as to the question of whether the Veteran's currently diagnosed moderate severe depression with anxiety is proximately caused or worsened by the service-connected knee disabilities.  Specifically, the Board's December 2014 remand directives instructed the VA examiner to assume that a current diagnosis for moderate major severe depression with anxiety is present in the Veteran for the purposes of providing the requested addendum opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2016, the VA examiner provided an addendum opinion; however, despite the Board's December 2014 remand directives, the VA examiner did not assume that a current diagnosis for moderate major severe depression with anxiety is present in the Veteran when providing the requested addendum opinion.  Instead, the May 2016 VA addendum opinion states that, because the VA examiner had previously determined that the Veteran did not have a diagnosed mental condition during the January 2013 VA examination, the VA examiner could not render the opinion requested in the Board's December 2014 remand directives without resorting to mere speculation.  Once VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given that the Board's December 2014 remand directive for an addendum opinion was not complied with, another remand is necessary to ensure that there is a complete and thorough medical opinion to inform the Board's decisions.

The separate issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for a mental disorder, and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from March 2017.

2.	Schedule the appropriate VA examination for mental conditions to help determine the nature and etiology of the asserted acquired psychiatric disorder.  To the extent possible, the new VA examination should not be scheduled with the VA examiner who conducted the January 2013 VA examination and provided the May 2016 VA addendum opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  The VA examiner should assume that major severe depression with anxiety (diagnosis) is currently present for the purposes of providing the requested opinions.  The VA examiner is asked to prepare the following addendum opinions:

A)	Is the major severe depression with anxiety at least as likely as not (i.e., to at least a 50-50 degree of probability) caused by any of the Veteran's service-connected knee disabilities?  In answering this question, also note and discuss any role of the non-service-connected hip and cervical spine disorders in causing the major severe depression with anxiety. 

B)  Is it as least as likely as not that moderate major severe depression with anxiety was worsened beyond its normal progression in a nontemporary manner by any of the service-connected knee disabilities?  In answering this question, also note and discuss any role of the non-service-connected hip and cervical spine disorders in contributing to the major severe depression with anxiety. 

3.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







